UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 19, 2017 LAMPERD LESS LETHAL INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-84976 (Commission File Number) 98-0358040 (IRS Employer Identification No.) 1200 Michener Road, Sarnia, Ontario, Canada N7S 4B1 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (519) 344-4445 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events Lamperd Less Lethal Introducing New Products Including One-of-a-Kind Aerial Burst Pepper Spray Grenade SARNIA, ON(June 19, 2017) - Lamperd Less Lethal, Inc. (OTC: LLLI) is introducing new products for the law enforcement and military marketplace, as announced on June 12th, that are unique and unmatched by any other manufacturer. Lamperd has completed its engineering and testing of the Aerial Burst Pepper Spray Grenade and it has passed all the tests with flying colors. Additionally, Lamperd has applied for a required separate application to make bulk shipments into the United States. The Lamperd Aerial Burst Pepper Spray Grenade weighs only 1.5 ounces and can completely control everyone within a 200 square foot area for up to 20 minutes. These models explode in the air and drop no harmful fallout on the target area. The Lamperd Aerial Burst Pepper Spray Grenade is now the best public order and crowd control device available on the market. Lamperd management is not aware of any other product like it anywhere in the world. This product is one-of-a-kind. About the Company Lamperd Less Lethal, Inc. (LLLI) is a developer, manufacturer and international sales company for advanced less lethal weapons, ammunition and other security products marketed to police, correctional, military and private security forces. The company sells over 300 different products including small & large caliber projectile guns, flash grenades, pepper spray grenades, 37mm & 40mm launching systems and interlocking riot shields. Lamperd also offers advisory services and hands-on training classes run by highly accredited instructors. This press release contains forward-looking statements relating to Lamperd Less Lethal, Inc. Lamperd Less Lethal, Inc. undertakes no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes in future operating results. Safe Harbor for Forward-Looking Statements: This news release includes forward-looking statements. While these statements are made to convey to the public the company's progress, business opportunities and growth prospects, readers are cautioned that such forward-looking statements represent management's opinion. Whereas management believes such representations to be true and accurate based on information and data available to the company at this time, actual results may differ materially from those described. The company's operations and business prospects are always subject to risk and uncertainties. Important factors that may cause actual results to differ are and will be set forth in the company's periodic filings with the U.S. Securities and Exchange Commission. Contact: Lamperd Less Lethal, Inc. Barry Lamperd, President & CEO (519) 344-4445 www.lllico.com or www.lamperdlesslethal.com 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAMPERD LESS LETHAL INC. Date: June 19, 2017 By: /s/ Barry Lamperd Barry Lamperd President 3
